DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al. (US 2016/0261158 A1).
RE claim 1, Horii teaches a motor device 100 (Fig.1) comprising: a rotary shaft 12 of a hollow structure 33 (hollow structure formed cooling passage 33); a motor section 11 rotated around the rotary shaft 12; a coolant circulation pipe (36, 37) that is connected to both ends of the rotary shaft 12 and that constitutes a closed loop shaped coolant circulation path together with a hollow section 33 of the rotary shaft 12; and a coolant flow control section 35 (pump 35) that controls flow of a coolant in the coolant circulation pipe (36, 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Taniyama et al. (US 2014/0175802 A1).
RE claim 2/1, Horii has been discussed above. Horii does not teach a rotational speed sensor that detects rotational speed of the motor section, wherein the coolant flow control section receives detection information from the rotational speed sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the rotational speed of the motor section.
Taniyama teaches a rotational speed sensor 41 (Fig.11 and ¶ 74) that detects rotational speed of the electric machine section 7, wherein the coolant flow control section receives detection information from the rotational speed sensor 41 as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe 27 according to a rise in the rotational speed of the electric machine section (see ¶ 74 and 76). It is therefore possible to reliably remove heat generated in the electric machine (¶ 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii by having a rotational speed sensor that detects rotational speed of the motor section, wherein the coolant flow control section receives detection information from the rotational speed sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the rotational speed of the motor section, as suggested by Taniyama, for the same reasons as discussed above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Chamberlin et al. (US 2012/0181883 A1).
RE claim 3/1, Horii has been discussed above. Horii does not teach a temperature sensor that detects temperature of the motor section, wherein the coolant flow control section receives detection information from the temperature sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the temperature of the motor section.
Chamberlin teaches a temperature sensor 150, 160 (Fig.1 and ¶ 13) that detects temperature of the motor section (¶ 13), wherein the coolant flow control section 114, 120 receives detection information from the temperature sensor 150, 160 as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe 130, 135 according to a rise in the temperature of the motor section (¶ 14), doing so would enhance operating efficiency (¶ 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii by having a temperature sensor that detects temperature of the motor section, wherein the coolant flow control section receives detection information from the temperature sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the temperature of the motor section, as taught by Chamberlin, for the same reasons as discussed above.

Claims 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Ishihara et al. (US 2006/0113851 A1).
RE claim 6/1, Horii has been discussed above. Horii does not teach the coolant circulation pipe has a heat release section in which a flow path of the coolant is branched into a plurality of flow paths.
Ishihara teaches coolant circulation pipe has a heat release section 30, 31 in which a flow path of the coolant is branched into a plurality of flow paths (30, 31) (see Fig.7, 8), doing so allows cooling of the liquid to be performed with greater stability and efficiency (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii by having the coolant circulation pipe has a heat release section in which a flow path of the coolant is branched into a plurality of flow paths, as taught by Ishihara, for the same reasons as discussed above.

RE claim 7/1, Horii has been discussed above. Horii does not teach the motor section includes an in-wheel motor that drives a wheel of a moving body. In other words, Horri does not teach the motor being utilized as an in-wheel motor.
However, Horii suggests that the disclosed motor provided advantage of reduction in magnetic flux of magnet that result from increases magnetoresistance can thereby be suppressed, enabling increased torque to be achieved (¶ 7).
Ishihara teaches the motor section 101 includes an in-wheel motor 101 that drives a wheel of a moving body (vehicle, see ¶ 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the motor as disclosed by Horii in any applicable application such as a motor-driven type tire that is equipped with the motor section at a central portion thereof, as evidenced by Ishihara, for the same reasons as discussed above.

RE claim 8, Horii teaches a motor-driven type moving body 100 (Fig.1) comprising: a rotary shaft 12 of a hollow structure 33; a motor section 11 that rotates around the rotary shaft 12; a coolant circulation pipe (36, 37) that is connected to both ends of the rotary shaft 12 and that constitutes a closed loop shaped coolant circulation path together with a hollow section 33 of the rotary shaft 12; and a coolant flow control section 35 (pump) that controls a flow of the coolant in the coolant circulation pipe (36, 37).
Horii does not teach a motor-driven type tire that is equipped with the motor section at a central portion thereof. In other words, Horri does not teach the motor being utilized as an in-wheel motor.
However, Horii suggests that the disclosed motor provided advantage of reduction in magnetic flux of magnet that result from increases magnetoresistance can thereby be suppressed, enabling increased torque to be achieved (¶ 7).
Ishihara teaches a motor-driven type tire (W) that is equipped with the motor section 101 at a central portion thereof (Fig.10 and ¶ 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the motor as disclosed by Horii in any applicable application such as a motor-driven type tire that is equipped with the motor section at a central portion thereof, as evidenced by Ishihara, for the same reasons as discussed above.

RE claim 13/8, Horii in view of Ishihara has been discussed above. Horii does not teach the coolant circulation pipe has a heat release section in which a flow path of the coolant is branched into a plurality of flow paths.
Ishihara teaches coolant circulation pipe has a heat release section 30, 31 in which a flow path of the coolant is branched into a plurality of flow paths (30, 31) (see Fig.7, 8), doing so allows cooling of the liquid to be performed with greater stability and efficiency (¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii by having the coolant circulation pipe has a heat release section in which a flow path of the coolant is branched into a plurality of flow paths, as taught by Ishihara, for the same reasons as discussed above.

RE claim 14/8, as discussed above, Ishihara the motor section 101 includes an in-wheel motor 101 that drives a wheel (W) of a moving body (vehicle, see ¶ 104).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Ishihara as applied to claim 8 above, and further in view of Taniyama et al. (US 2014/0175802 A1).
RE claim 9/8, Horii in view of Ishihara has been discussed above. Horii does not teach a rotational speed sensor that detects rotational speed of the motor section, wherein the coolant flow control section receives detection information from the rotational speed sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the rotational speed of the motor section.
Taniyama teaches a rotational speed sensor 41 (Fig.11 and ¶ 74) that detects rotational speed of the electric machine section 7, wherein the coolant flow control section receives detection information from the rotational speed sensor 41 as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe 27 according to a rise in the rotational speed of the electric machine section (see ¶ 74 and 76). It is therefore possible to reliably remove heat generated in the electric machine (¶ 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii by having a rotational speed sensor that detects rotational speed of the motor section, wherein the coolant flow control section receives detection information from the rotational speed sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the rotational speed of the motor section, as suggested by Taniyama, for the same reasons as discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horii in view of Ishihara as applied to claim 8 above, and further in view of Chamberlin et al. (US 2012/0181883 A1).
RE claim 10/8, Horii in view of Ishihara has been discussed above. Horii does not teach a temperature sensor that detects temperature of the motor section, wherein the coolant flow control section receives detection information from the temperature sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the temperature of the motor section.
Chamberlin teaches a temperature sensor 150, 160 (Fig.1 and ¶ 13) that detects temperature of the motor section (¶ 13), wherein the coolant flow control section 120 receives detection information from the temperature sensor 150, 160 as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe 130, 135 according to a rise in the temperature of the motor section (¶ 14), doing so would enhance operating efficiency (¶ 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii in view of Ishihara by having a temperature sensor that detects temperature of the motor section, wherein the coolant flow control section receives detection information from the temperature sensor as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in the temperature of the motor section, as taught by Chamberlin, for the same reasons as discussed above.

Allowable Subject Matter
Claims 4, 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claims 4/1 and 11/8, the prior-art does not teach, inter alia, a plurality of temperature sensors that detects temperatures at different positions of the motor section, wherein the coolant flow control section receives detection information from the plurality of temperature sensors as inputs, and controls a flow direction of the coolant in the coolant circulation pipe in such a manner that the coolant flows from a high temperature position side toward a low temperature position side in the motor section.
RE claims 5/1 and 12/8, the prior-art does not teach, inter alia, a propeller that rotates according to movement of a moving body equipped with the motor section, wherein the coolant flow control section receives rotational speed information from the propeller as an input, and performs a control to accelerate a flow of the coolant in the coolant circulation pipe according to a rise in rotational speed of the propeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834